In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                       No. 07-22-00173-CR


                                 KEVIN RUNELS, APPELLANT

                                                 V.

                             THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 364th District Court
                                 Lubbock County, Texas
       Trial Court No. DC-2022-CR-0329, Honorable William R. Eichman II, Presiding

                                      December 28, 2022
                      ORDER OF ABATEMENT AND REMAND
                     Before QUINN, C.J., and DOSS and YARBROUGH, JJ.


      Appellant, Kevin Runels, appeals his conviction for possession of a controlled

substance with intent to deliver1 and sentence to forty years’ confinement. Appellant’s

brief was originally due September 19, 2022, but we granted Appellant’s counsel two

extensions to file a brief. By letter of November 30, 2022, we admonished Appellant’s

counsel that failure to file a brief by December 12 would result in the appeal being abated


      1   See TEX. HEALTH & SAFETY CODE ANN. § 481.112(f).
and the cause remanded to the trial court for further proceedings. Appellant’s counsel

has not filed a brief or had any further communication with this Court to date.


       We, therefore, abate the appeal and remand the cause to the trial court for further

proceedings. See TEX. R. APP. P. 38.8(b)(2), (3). Upon remand, the trial court shall

determine the following:


       (1)    whether Appellant still desires to prosecute the appeal;


       (2)    whether Appellant is indigent;


       (3)    why a timely appellate brief has not been filed on behalf of Appellant;


       (4)    whether Appellant’s counsel has abandoned the appeal;


       (5)    whether Appellant has been denied the effective assistance of counsel;


       (6)    whether new counsel should be appointed; and


       (7)    if appellant desires to continue the appeal, the date the Court may expect

Appellant’s brief to be filed.


       The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental record and cause that record to be filed with this Court by January 27, 2023.

If it is determined that Appellant desires to proceed with the appeal, is indigent, and has

been denied the effective assistance of counsel, the trial court may appoint new counsel;

the name, address, email address, phone number, and state bar number of any newly

appointed counsel shall be included in the aforementioned findings.

                                               2
       Should counsel file a brief on or before January 11, 2023, she is directed to

immediately notify the trial court of the filing, in writing, whereupon the trial court shall not

be required to take any further action.


       It is so ordered.


                                                           Per Curiam


Do not publish.




                                               3